Citation Nr: 0100987	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-02467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original rating greater than 10 percent 
disabling for bilateral metatarsalgia, status post bilateral 
arthroplasty with pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from April 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 from 
the Los Angeles regional office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
bilateral metatarsalgia, status post bilateral arthroplasty 
and assigned a zero percent evaluation effective from June 14, 
1997.  The veteran disagreed with the evaluation assigned and 
initiated an appeal.

In a rating decision in September 1997, the RO increased the 
evaluation to 10 percent effective from June 14, 1997.  The 
disability was characterized as bilateral metatarsalgia, 
status post bilateral arthroplasty with pes planus.  The RO 
noted that the 10 percent evaluation was assigned for 
anterior metatarsalgia (Morton's disease) and assigned this 
rating under the provisions of Diagnostic Code 5279 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for bilateral metatarsalgia, status post bilateral 
arthroplasty with pes planus.  In such a case, the United 
States Court of Appeals for Veterans Claims has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Service medical records show that at the entrance examination 
in January 1995 there was a finding of mild asymptomatic pes 
planus.  The veteran was evaluated by a Medical Board in 
February 1997.  It was noted that he presented complaining of 
pain and discomfort in the bilateral third through fifth 
digits since Boot Camp secondary to hammer toe formation.  
After examination by a podiatry consultant, it was determined 
that the veteran had hammer toe formation bilaterally 
secondary to a mild pes planus foot type with the third 
digits the worst of the hammertoe deformities.  Surgery was 
performed in July 1996 on the right foot and in May 1996 on 
the left foot to help correct the deviation.  The veteran 
reported no improvement in the symptoms he had prior to 
surgery.  The left foot had a chronic condition with daily 
discomfort and cramping in the forefoot.  He only had 
occasional problems with the right foot.  

The clinical findings were of hyperpigmented bilateral third 
digit secondary to incisional areas and underlapping third 
digit under the second on the left foot.  His fifth 
metatarsophalangeal joint area and shaft had discomfort to 
palpation and weight-bearing and ambulation secondary to a 
metatarsalgia.  Neurovascularly he was intact.  It was noted 
that X-rays revealed status post arthroplasty of the 
bilateral third digits with no correction in soft tissue 
underlapping the third digit on the second digit of the left 
foot.  

The Medical Board concluded that the medical condition 
interfered with the reasonable performance of assigned duties 
and referred the case to the Physical Evaluation Board (PEB) 
for fitness for duty determination.  The PEB found the 
veteran unfit and recommended separation from active duty.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1997.  The diagnoses were symptomatic, 
bilateral, moderate pes planus; bilateral Morton's neuromas; 
and status-post surgical shortening of bilateral third toes 
with continued overlapping of the second toes over third 
toes.  The examiner commented that it was unlikely that the 
overlapping deformity of the second and third toes was 
responsible for the pain; rather, the pain was caused by the 
Morton's neuroma between these toes bilaterally.  

The veteran contends that a separate evaluation should be 
given for pes planus.  This has not been addressed by the RO.  
Additionally, it is noted that although the RO granted a 10 
percent evaluation under Diagnostic Code 5279 based on 
anterior metatarsalgia (Morton's disease), the veteran has a 
diagnosis of Morton's neuroma, bilaterally, so consideration 
should be given to rating the disability under Diagnostic 
Code 8724.  

The veteran was scheduled for a contract examination by QTC 
Medical Services in December 1999 but did not report for the 
scheduled appointment.  A report of contact in January 2000 
notes that the veteran had not received notification of the 
appointment as he had a new street address, which he 
provided, and he requested that another examination be 
scheduled.  The RO's request for an examination, dated June 
6, 2000, lists the veteran's old address and a QTC letter 
sent to the old address advised the veteran that an 
examination was scheduled for June 22.  On June 26, 2000, 
QTC, the contract examiner, advised that the veteran did not 
appear for his appointment.  On a QTC change of address form 
dated June 26, 2000, the veteran's "new" address was noted 
to be a post office box.  

On July 17, 2000 the RO requested that the veteran be 
scheduled for another examination.  In another letter dated 
June 7, 2000 and addressed to the veteran at his post office 
box, QTC notified him of an appointment on June 22, 2000, the 
same date previously scheduled.  It is unclear whether that 
letter had actually been sent to the post office box prior to 
the June 22 examination date.  Because an old address was 
used for the veteran after a new address had been furnished 
and due to the possible discrepancy noted above as to when 
the veteran was contacted at his post-office box address 
regarding the scheduled June 22 appointment, the veteran 
should be afforded another examination.  The veteran is 
advised that it is his obligation to keep VA informed of his 
whereabouts, and VA is not obligated to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

2.  The veteran should be asked to 
identify any VA or other medical 
treatment or evaluation he has received 
for his foot disability since separation 
from service and the RO should obtain his 
medical records.  

3.  The veteran should be afforded an 
examination by an orthopedic specialist 
to evaluate his service-connected 
bilateral metatarsalgia, status post 
bilateral arthroplasty with pes planus.  
He is hereby advised of the importance of 
reporting for the examination and of 
following the notification instructions 
of the examination provider if he will 
not be able to report for the 
examination.  The claims folder and a 
separate copy of the entire remand should 
be provided to the examiner, the review 
of which should be noted in the 
examination report.  Addressing each foot 
separately, the examiner should report 
all abnormal findings and state (in 
regard to flat feet) whether each of the 
following is or is not shown: Objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain accentuated on 
manipulation and use of the feet, 
tenderness of the plantar surfaces, an 
indication of swelling on use, 
characteristic callosities, weight-
bearing line over or medial to great toe, 
inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet, 
and whether symptoms are relieved by 
built-up shoes or arch supports.  The 
examiner also should assess the status of 
the veteran's Morton's neuromas, 
bilateral metatarsalgia and status post 
bilateral arthroplasty and express an 
opinion as to the whether his subjective 
complaints are consistent with the 
objetcive findings and the effect of the 
veteran's service-connected bilateral 
foot disability on employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  As the veteran has a diagnosis of 
Morton's neuromas and bilateral pes 
planus (see August 1997 VA C&P report), 
the RO should consider whether multiple 
ratings are warranted under Esteban v. 
Brown, 6 Vet. App. 259 (1994) or whether 
a higher rating would be warranted if the 
disability were rated under Code 5276 
(flatfoot) or Code 8724 neuralgia of the 
internal popliteal nerve (tibial), 
bilateral.    

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Board Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


